NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4729-18T2

THE BANK OF NEW YORK
MELLON f/k/a THE BANK OF
NEW YORK, AS TRUSTEE FOR
THE    BENEFIT     OF    THE
CERTIFICATE HOLDERS OF
THE       CWALT,        INC.,
ALTERNATIVE LOAN TRUST
2004-2CB, MORTGAGE PASS-
THROUGH         CERTIFICATES
SERIES 2004-CB,

          Plaintiff-Respondent,

v.

ROBERT NEMETH, a/k/a
ROBERT L. NEMETH, and SPOUSE
OF ROBERT NEMETH, a/k/a
ROBERT L. NEMETH,

          Defendants-Appellants,

and

MAIN STREET ACQUISITION
CORP., MICHAEL E. PANAGOS,
ESQ., and SHERRY NEMETH,
     Defendants.
______________________________

            Argued telephonically June 3, 2020 –
            Decided June 22, 2020

            Before Judges Haas and Mayer.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Ocean County, Docket No.
            F-014243-18.

            Robert Nemeth, Jr., appellant, argued the cause pro se.

            Robert W. Williams argued the cause for respondent
            (Mattleman, Weinroth & Miller, PC, attorneys; Robert
            W. Williams, on the brief).

PER CURIAM

      Defendants Robert Nemeth and Debra Nemeth appeal from a May 29,

2019 final judgment of foreclosure entered in favor of plaintiff The Bank of New

York Mellon f/k/a The Bank of New York, as Trustee for the Benefit of the

Certificate Holders of the CWALT, Inc., Alternative Loan Trust 2004-2CB,

Mortgage Pass-Through Certificates, Series 2004-CB. We affirm.

      In 2003, defendants executed a note and mortgage as security for a

$124,000 loan. The note and mortgage were assigned to plaintiff on May 7,

2013. Defendants defaulted on the note by failing to make the payment due on

March 1, 2016 and any payments thereafter. Based on defendants' default, in


                                                                        A-4729-18T2
                                       2
2018, plaintiff filed a foreclosure complaint. Defendants filed an answer, raising

defenses based on the court's lack of jurisdiction, plaintiff's lack of standing,

and other grounds. In a February 15, 2019 order, the judge granted plaintiff's

motion to strike defendants' answer and the matter proceeded as uncontested. A

final judgment of foreclosure was issued on May 29, 2019.

      On appeal, defendants raise the following arguments:

      [POINT I]

            THE TRIAL COURT ERRED IN IGNORING THE
            NOTICE OF CHALLENGE OF JURISDICTION.

      [POINT II]

            THE TRIAL COURT ERRED IN IGNORING THE
            RULES OF COURT WHEN IT GRANTED
            PLAINTIFF'S MOTION   TO   STRIKE  THE
            CONTESTING ANSWER USING SUMMARY
            JUDGMENT STANDARD PURSUANT TO [RULE]
            4:46.

      [POINT III]

            THE TRIAL COURT ERRED AND OR ABUSED ITS
            DISCRETION BY IGNORING AN EXPRESSION OF
            CONSTRUCTIVE TRUST AND APPELLANTS'
            RIGHTS AS BENEFICIARIES THUS DEPRIVING
            APPELLANTS' DUE PROCESS RIGHTS.

      [POINT IV]

            THE TRIAL COURT ERRED AND OR ABUSED ITS
            DISCRETION BY GRANTING PLAINTIFF'S

                                                                          A-4729-18T2
                                        3
     MOTION FOR FINAL JUDGMENT, IN VIOLATION
     OF APPELLANTS' DUE PROCESS RIGHTS.

[POINT V]

     REAL PARTY IN INTEREST AND STANDING
     CANNOT BE WAIVED.

[POINT VI]

     NO  DISCOVERY   SHOULD    HAVE    BEEN
     ALLOWED UNTIL PLAINTIFF WOULD HAVE
     PROVEN THE CHALLENGE OF JURISDICTION.

[POINT VII]

     VIOLATIONS OF HEARSAY RULE.

[POINT VIII]

     LACK OF SUBJECT MATTER JURISDICTION
     [RULE] 4:6-2(a).

[POINT IX]

     PLAINTIFF FAILS TO ESTABLISH OWNERSHIP
     OF THE LOAN[.] THE TRIAL COURT PRESUMED
     THAT A NON-EXISTENT ENTITY CAN CONVEY
     A MORTGAGE LOAN INTO A CLOSED TRUST.

[POINT X]

     THE ORDER AND OPINION MISCONSTRUED
     NEW JERSEY LAW GOVERNING THE TIMING OF
     WHEN A CREDITOR MUST ACQUIRE A
     MORTGAGE LOAN.



                                               A-4729-18T2
                        4
      We find insufficient merit in these arguments to warrant discussion in a

written opinion, R. 2:11-3(e)(1)(E), and affirm the May 29, 2019 final judgment

of foreclosure substantially for the reasons set forth by Judge Francis Hodgson

in his July 31, 2019 written amplification pursuant to Rule 2:5-1(b).

      Affirmed.




                                                                        A-4729-18T2
                                       5